TO BE PUBLISHED



              Supreme Court of Kentucky
                                 2021-SC-0315-KB


LEAH STACY FINK                                                      MOVANT



V.                               IN SUPREME COURT




KENTUCKY BAR ASSOCIATION                                        RESPONDENT



           ORDER DENYING MOTION FOR RECONSIDERATION
                AND MODIFING OPINION AND ORDER


      The Motion for Reconsideration, filed by the Movant, of the Opinion and

Order of the Court, entered September 30, 2021, is DENIED. However, the

Opinion and Order is modified by substitution of the attached Opinion in lieu

of the original Opinion and Order.

      All sitting. All concur.

      ENTERED: December 16, 2021.




                                        ______________________________________
                                        CHIEF JUSTICE MINTON
                                           MODIFIED: DECEMBER 16, 2021
                                                      TO BE PUBLISHED


              Supreme Court of Kentucky
                              2021-SC-0315-KB

LEAH STACY FINK                                                      MOVANT



V.                           IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                        RESPONDENT



                            OPINION AND ORDER

      Leah Stacy Fink was admitted to the practice of law in the

Commonwealth of Kentucky on October 17, 1991. Pursuant to Kentucky

Supreme Court Rule (SCR) 3.510, she has applied for reinstatement of her bar

license following a five-year suspension. Her Kentucky Bar Association (KBA)

member number is 83980 and her bar roster address is 480 East Ridge Road,

SE, Corydon, Indiana 47112. The Character and Fitness Committee

recommended approval of her application for reinstatement, and the Board of

Governors (Board) unanimously agreed. We agree with the Board and

therefore approve Fink’s application for reinstatement, with conditions.

                    FACTS AND PROCEDURAL HISTORY

      Fink was licensed to practice in both Kentucky and Indiana. In 1995

she was diagnosed with Crohn’s disease and through 2015 she underwent
various medical procedures, some of which required hospitalization. These

procedures and complications caused Fink to be bedridden for months at a

time while suffering from intense pain. She began to use marijuana and

methamphetamine as a way to cope with and treat the pain caused by her

Crohn’s disease.

      In 2011 a confidential informant working for the Harrison County

Indiana Sheriff’s Department conducted a controlled drug buy from Jeremy

Ripperdan, Fink’s then-boyfriend, which took place at Fink’s house. Law

enforcement executed a search warrant on Fink’s home and discovered

equipment used in the manufacture of methamphetamine. Fink was arrested

and charged with dealing methamphetamine, a Class B felony; possession of

methamphetamine, a Class D felony; maintaining a common nuisance, a

Class D felony; unlawful possession of syringe, a Class D felony; possession of

two or more pre-cursors, a Class D felony; and possession of drug

paraphernalia and possession of marijuana, both Class A misdemeanors. A

jury found Fink guilty on all counts and on August 20, 2015 she was

sentenced to eight years in prison.

      On June 17, 2014, while the Harrison County charges were pending,

Fink was indicted in Clark County, Indiana for drug-related offenses. The

Jeffersonville Police Department executed a search warrant on a house in

which Ripperdan was temporarily living. After discovering an active

methamphetamine lab in a detached garage, police also discovered numerous

items used to manufacture methamphetamine in the trunk of Fink’s car,
                                      2
which was parked in the driveway. Fink maintained that she was letting

Ripperdan borrow her car at the time the items were discovered and that she

was unaware he used her car to transport drug-related items. Fink pled

guilty to one count of maintaining a common nuisance, a Class D felony, and

was sentenced to one and one-half years in prison. Her sentence was later

modified to nine months of home incarceration.

      Because of her August 2015 conviction in Harrison County, Fink was

temporarily suspended from the practice of law in Indiana and Kentucky. She

resigned from the Indiana Bar in August 2015. On December 19, 2017 the

Inquiry Commission of the KBA issued a two-count charge against Fink

stemming from her criminal activity. The charge alleged violations of SCR

3.130(8.4)(b), which states that “[i]t is professional misconduct for a lawyer to

commit a criminal act that reflects adversely on the lawyer’s honesty,

trustworthiness or fitness as a lawyer in other respects.” Fink filed a motion

for consensual discipline seeking a five-year suspension. Fink provided proof

of her significant health problems, commitment to a drug rehabilitation

program, cooperation with the Kentucky Lawyer Assistance Program (KYLAP),

and consistent employment as a legal assistant. The KBA did not object to

the motion.

      In an Opinion and Order entered February 14, 2019 this Court

accepted Fink’s motion for consensual discipline and suspended her license to

practice law in Kentucky for five years, retroactive from August 20, 2015 (the

date of the Harrison County conviction), or until she satisfied the terms of her
                                        3
criminal probation in Indiana. The Court also ordered Fink to continue

participation in KYLAP, execute a release to allow Bar Counsel to access

KYLAP monitoring reports, notify clients, courts and tribunals of her

suspension, and pay the costs of the proceeding. Fink’s home incarceration

for the Clark County case ended on November 26, 2018. On March 17, 2020

the Harrison County Superior Court entered an order declaring that Fink had

completed her sentence and satisfied all conditions of that criminal

proceeding.

      Fink served a portion of her sentence for the Harrison County

conviction at a women’s correctional facility in Indiana until she was released

to home incarceration. Her incarceration ended on November 26, 2018.

Since her initial arrest in 2011 (excluding the time she spent in incarceration),

Fink worked as a legal assistant. She became, and remains, an active

member of Alcoholics Anonymous/Narcotics Anonymous and continues to

maintain sobriety. Fink manages her Crohn’s disease through developed

coping mechanisms. Additionally, the Board noted that Fink has accepted

personal responsibility and acknowledged guilt for all of her drug-related

charges.

      On August 14, 2020 Fink filed an application for reinstatement.

Pursuant to SCR 3.510(3), her application was referred to the Character and

Fitness Committee which determined that Fink had complied with all the

requirements of her consensual discipline as imposed by this Court in its

February 14, 2019 Opinion and Order. Fink submitted letters and affidavits
                                       4
from attorneys and coworkers that were favorable to her character and fitness

and supported her application for reinstatement. Upon review of the record,

the Committee concluded that Fink met her burden of proof as to the

requirements for reinstatement and unanimously recommended that Fink be

reinstated to the practice of law.

      The Board undertook review of Fink’s case and considered the entire

record, including the matters leading up to and resulting in Fink’s suspension

from the practice of law in Kentucky, the subsequent events, findings of the

Character and Fitness Committee, and the position of Bar Counsel. The

Board concluded that Fink met all standards and requirements for

reinstatement. Additionally, Fink’s conduct since her suspension

demonstrated an appropriate degree of rehabilitation necessary to support her

reinstatement. The Board voted unanimously to adopt the Findings of Fact,

Conclusions of Law and Recommendation of the Character and Fitness

Committee and further recommended that a member of the Kentucky Bar

Association, who is not a mentor or volunteer with KYLAP, serve as a mentor

to Fink for three years and that Fink continue her involvement “with KYLAP

and additional monitoring for a minimum period of five (5) years or as long

thereafter as KYLAP deems necessary.”

      On September 13, 2021 Fink objected to the Board’s additional

recommendations of obtaining a mentor for three years and requiring an

additional five years of KYLAP monitoring upon the conclusion of her current

five-year agreement, which ends on May 5, 2022. Fink argues that the
                                      5
proposed three-year mentorship is not supported by facts nor any findings

made by the Board or Character and Fitness Committee and asserts that the

Board gave no analysis or reason supporting its recommendation.

Additionally, Fink asserts that there is no reason to extend her KYLAP

agreement because she has been fully compliant and KYLAP agreements are

not intended to last beyond any legitimate therapeutic time to assist in an

attorney’s recovery.

      We disagree with the Board that an additional three-year mentorship is

necessary in order to restore Fink to the practice of law. Fink was suspended

for drug-related criminal conduct and the issues leading to that conduct have

been actively overseen by KYLAP since 2017. At the time of her application

for reinstatement Fink stated that she has worked in a non-lawyer support

capacity for two lawyers for approximately five years. This employment has

aided Fink in maintaining her professional capabilities to resume the practice

of law. The most relevant form of mentoring given the underlying criminal

charges and Fink’s conduct is through KYLAP.

      Fink acknowledged her substance abuse problem, accepting personal

responsibility for the matters which led to the criminal cases. Fink’s current

participation with KYLAP includes making herself available for random drug

testing (which usually occurs once per month), attending at least three

recovery meetings per week, meeting with her KYLAP mentor, and submission

of monthly reports to KYLAP. Fink has fully complied with these

requirements. However, given the serious nature of the drug offenses and
                                       6
obvious benefits of maintaining sobriety, we agree with the Board’s

recommendation to require Fink to continue her involvement with KYLAP for a

minimum of an additional five years, or longer if KYLAP deems it necessary.

      The KBA has certified that there are no pending disciplinary actions

against Fink, she has completed her required Continuing Legal Education

credits pursuant to SCR 3.685, she has not been the subject of any claims

against the Clients’ Security Fund, and that all costs of the disciplinary

proceeding ordered to be paid have been paid. Fink has been rehabilitated

and completed all terms necessary for reinstatement. The Board, Bar

Counsel, and the Character and Fitness Committee endorse her

reinstatement. We agree with and accordingly accept the Board’s

recommendation that Leah Stacy Fink’s application for reinstatement to the

practice of law be approved.

      ACCORDINGLY, IT IS HEREBY ORDERED that Leah Stacy Fink’s

application for reinstatement to the KBA is approved pursuant to SCR 3.510,

subject to the following conditions:

      1. Upon expiration of her current KYLAP agreement on May 5, 2022,

Fink shall continue her involvement with KYLAP for a minimum period of five

years or as long thereafter as KYLAP deems necessary. KYLAP may amend the

conditions of Fink’s participation in the program, and her agreement with it,

as it deems appropriate. Fink shall execute a release to continue allowing Bar

Counsel to access KYLAP monitoring reports.



                                        7
      2. Pursuant to SCR 3.510(1), Fink is directed to pay all costs associated

with these disciplinary proceedings, in the amount of $339.67. If the KBA

costs exceed the posted bond, Fink will pay for any additional costs. This

order of reinstatement is contingent upon payment of any outstanding bar

dues, CLE compliance, and payment of the costs in this action.

      All sitting. All concur.

      ENTERED: September 30, 2021.


                                     ______________________________________
                                     CHIEF JUSTICE




                                      8